In the summer of 1887 appellants contracted with Greer County to build for it a jail, to be completed by the 1st day of December, 1887, in consideration of $11,000 in the 8 per cent bonds of said county, to be delivered to appellants when said improvements should be completed according to contract and accepted by the county. It was stipulated between said contracting parties that the iron work and cells for the jail should be procured from the appellee. On the 26th day of October, 1887, appellee and appellants entered into a written contract with each other, whereby the appellee agreed to manufacture and erect in said jail building two cells finished *Page 625 
and ready for occupancy, the wages and expenses of the experts and laborers engaged in placing said cells in the building being paid by appellants. It was also provided by said agreement that appellee should be paid by appellants the sum of $3100 for said cells another material to be furnished by appellee for the building, and that all charges for transporting the same should be paid by appellants; that said sum of $3100 should be paid upon the completion of work; that the cells should be furnished as soon as possible after the date of the contract "taking full notice of the fire in the factory of the party of the first part" (appellee). The evidence shows that by the 1st day of December, 1887, the brick work was completed and the building ready to receive the iron cages that were to be furnished by the appellee. The work to be furnished by appellee was completed and ready for delivery by the 1st day of February, 1888, but at that time the controversy between this State and the United States over Greer County had engaged public attention by reason of some action taken by the United States Government, and appellee shipped the work to the railroad terminus nearest to the county seat of Greer County to an agent of its own, with directions for the same to be held for the benefit of appellee pending further negotiations. Appellee claimed through correspondence had by it with the representative of Greer County and its own agent, as well as in it's communications with appellants, that it apprehended that the political relations and dispute between the State and the General Government would destroy the market value of the bonds that appellants were receiving for their work and deprive them of the ability to perform their undertaking to appellee, and that they had already failed to make promised payments, on which account appellee declared its purpose not to deliver said work to appellants until they paid or secured to it the contract price, and accordingly it did so refuse. Negotiations exclusively with regard to the delivery of the work to be furnished by appellee and the payment of the contract price therefor by appellants were in progress until the 20th day of February, 1888, when they were terminated by an agreement, and its performance by both parties, that appellants would pay appellee $1800 in money and execute to it their promissory note for $1300 and that appellee would deliver said work.
Appellee instituted this suit to collect said note.
The defendants answered, giving a history of the aforesaid transactions, and pleaded in set off counter-claims for loss of hired help kept waiting and unemployed by reason of plaintiff's delay in delivering the iron cages, and that the county had refused to allow them the interest on said bonds for a time for the same cause.
The court overruled exceptions to the answer setting up said defenses, and sustained them as to other matters pleaded in the answer. *Page 626 
The defendants introduced evidence tending to prove their pleadings as sustained by the court. The court, however, charged the jury as follows:
"The defendant having accepted the jail cells and other articles contracted for as they were delivered, and at the time of delivery having paid a part of the purchase price and given the note sued upon for the balance thereof, such acts constituted an acceptance of the performance of the contract by plaintiff and a waiver of damages that may have accrued to defendants for any failure to perform said contract at the time originally contracted for, and you are therefore instructed to find for the plaintiff the amount of principal, interest, and attorney fees, as expressed in the note sued upon."
The court, having held the counter-claims above referred to to be well pleaded, and having admitted evidence tending to support them to go to the jury, by giving the above charge, held as matter of law that the payment of money and execution of the note subsequent to the accrual of the claims of the defendants precluded the granting of any relief to them thereon. No such conclusive effect can be given to such a transaction. It would have been proper to have permitted plaintiff to allege and prove that there had been an accounting and settlement between the parties of all matters involved between them, and that the note sued upon was executed in consideration of the balance agreed to be due. Such an issue would be for the jury and not the judge to decide.
In the case of Lee v. Wilkins, 1 Posey's Unreported Cases, 301, an attachment had been sued out and levied, after which the defendant settled plaintiff's debt partly with money and partly with his promissory note. Suit was brought upon the note and the defendant set up as a counter-claim damages caused by the attachment. In the opinion of the Commission of Appeals it is said: "It was it question of fact whether there had been a settlement or compromise. It was proper that the fact should be submitted to the jury. That the note on its face was not a release of damages was properly enough told to the jury if it had been so given. But that the giving of the note sued on and the payment of the $600 by the defendants, under the facts in evidence, was or not a release, or whether the transaction was a settlement, was a question of fact, and a most material issue."
The reply to the objection made in the brief of counsel for appellee, that "when the parties to a contract agree to rescind it and substitute a new contract and afterward one of them fails to perform, the cause of action is on the old and not the new contract, and that a new agreement, after a breach, and tender under such new agreement, is a defense to an action upon the original agreement," fails to meet the real issue. These propositions are correct enough when in point and apply *Page 627 
to plaintiff's cause of action in this suit, which is upon the new and not upon the original cause of action.
But the rescinding of the original agreement about the cells to be furnished by plaintiff' and the substitution of a new agreement about paying for them has no necessary operation upon defendant's claims for damages, and if it could be said that there was any evidence introduced showing that these claims were included in the new agreement, still the error would not be removed from the charge that decided the issue instead of submitting it to the jury.
As the judgment must be reversed, we deem it unnecessary to consider in detail every issue raised by the assignment of errors.
We find no objection to the action of the court, in sustaining exceptions to the answer.
The plea of failure of consideration on account of the failure of appellee to furnish window blinds should have been sustained if 'it had been presented as an amended answer properly verified. Under the statute the pleading was not sufficient without being sworn to, and under the rules of practice it was not properly pleaded in a supplemental answer. Exceptions were correctly sustained to it in each instance.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered April 28, 1891.